DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on         10-1-2021 has been entered.

Response to Arguments
Applicant's arguments filed 10-1-2021 have been fully considered. As they are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman, et. al., U.S. Patent Application Publication Number 2020/0025575, filed July 19, 2018 in view of Karmaker, et. al., U.S. Patent Application Publication Number 2012/0161931, published June 28, 2012.


a target that includes a plurality of target elements disposed in a predetermined configuration on the target to collectively represent a radar readable code corresponding to a communication message (Weissman, Fig. 12 and ¶48);
and a radar unit included in the ADV and configured to: transmit a first electromagnetic (EM) signal to the target within a driving environment, receive a second EM signal reflected by the target (Weissman, ¶45-46),
generate the corresponding communication message based on the computed RCS signature (Weissman, ¶104 where the message is the localization solution),
and wherein the ADV is controlled based on the communication message (Weissman, ¶104 and Fig. 7, step 715).
Weissman fails to expressly disclose the RFID tag itself being in a predetermined configuration to represent a readable code.
Karmaker teaches a radar target with a predetermined configuration of target elements which produce a readable code (¶47 and 71 and Fig. 11).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a predetermined target in order to gain the benefit of providing a low cost option capable of providing multiple return codes as taught by Karmaker.

As per claims 3 and 11, Weissman as modified by Karmaker discloses the system of claim 1, wherein the target is in a form of a plate or a patch (Weissman, Fig. 12 and Karmaker, Fig. 11).
Claims 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman and Karmaker as applied to claims 1 and 9 above, and further in view of Turner, et. al., U.S. Patent Application Publication Number 2005/0200453, published September 15, 2005.

As per claims 4 and 12, Weissman Karmaker discloses the system of claim 1 but fails to disclose the target controlling on/off for the readable code.
Turner teaches a readable code using on/off timing (¶60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use on/off timing in order to gain the benefit of being able to adjust or modify the code as necessary.

As per claims 5 and 13, Weissman Karmaker and Turner discloses the system of claim 4, wherein for each of the target elements, the target element reflects electromagnetic signals when being configured in the ON state, and absorbs electromagnetic signals when being configured in the OFF state (Turner, ¶60).

Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman and Karmaker as applied to claims 1 and 9 above, and further in view of Williamson, U.S. Patent Application Publication Number 2010/0167334, published December 28, 2009.


Williamson teaches engraving (¶70).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use engraving in order to gain the benefit of reducing element breakage using a well-established technique.

As per claims 7 and 15, Weissman as modified by Karmaker and Williamson discloses the system of claim 1, wherein to compute the message, the radar unit is further configured to use the RCS signature as an index into a lookup table to obtain the corresponding communication message (Williamson, ¶72).
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have a lookup table, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, the tag of Weissman provides the same information upon return as the look up table appears to. It is well within the skill of a person in the art to determine how information should be communication within the system.

As per claims 8 and 16, Weissman as modified by Karmaker and Williamson further discloses the system of claim 7, wherein the corresponding communication message includes object information classifying an object or communication information (Weissman, ¶48 where the tag provides identification and coordinates).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646